Citation Nr: 1738203	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for right hand disability, claimed as nerve damage due to a laceration.

4.  Entitlement to service connection for residuals of stomach surgery, to include an intestinal condition, irritable bowel syndrome, incontinence of the bladder and bowel, and scars.  

5.  Entitlement to service connection for a kidney disorder.  

6.  Entitlement to service connection for chronic headaches, claimed as secondary to red lead exposure.  

7.  Entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure.  

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a neck disability.  

10.  Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran filed separate claims seeking service connection for residuals of stomach surgery, as well as incontinence of the bowel and bladder and irritable bowel syndrome due to the stomach surgery.  See December 2008 Veteran statement.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The varying gastrointestinal diagnoses of record, are claimed as due to (or residuals of) the stomach surgery for which the Veteran is seeking service connection, and the evidence shows the Veteran currently has scars associated with the post-service stomach surgery.  Given the Veteran's assertion that his gastrointestinal disabilities and scars are due to or residuals of the stomach surgery, the Board has combined his claims and recharacterized the issue on appeal, as reflected on the first page of this decision.  

In November 2016, the Veteran testified before the undersigned via video conference.  .

The issues of service connection for a right hand disability, residuals of stomach surgery, a kidney disability, headaches, hypertension, a respiratory disability, a neck disability, and a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides; nor does the evidence establish that current diabetes mellitus is otherwise caused or aggravated by a disease or injury in service.  

2.  The Veteran's current right hand disability is the result of an injury in active service.

4.  The Veteran's current low back disability is the result of an injury in active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right hand disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative has referred to any deficiencies in either the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Diabetes Mellitus 

The Veteran contends that he has diabetes mellitus as a result of his exposure to Agent Orange red lead while in service.  The Veteran has contended that he handled Agent Orange while serving aboard the USS Bennington in the Gulf of Tonkin from July to September 1965.  See January 2011 Veteran statement.  He specifically asserts that his duties as a boatswain's mate included hauling herbicides from below deck to the hangar bay.  See May 2009 Veteran statement.  He has also reported that "Agent Orange" was stored in bomb containers below deck and his job included storing and retrieving the containers and transferring them from one ship to another via an overhead cable system.  See July 2010 statement from Dr. Johnson.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent," as used for presumptive service connection purposes, means 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to a herbicide agent during active service, certain disabilities, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran has a current diagnosis of diabetes mellitus.  See July 2010 statement Dr. Johnson and November 2016 statement Dr. Sun.  The first diagnosis of diabetes mellitus in the record is reported in a December 2008 VA treatment record, which records diabetes as part of his medical history.  

While this evidence establishes the presence of a current disability, the Veteran was requested to provide medical evidence showing the earliest symptoms of his claimed disabilities.  See April 2009 VCAA letter.  However, he has not submitted or identified any medical evidence which shows when his diabetes began or when he was initially diagnosed with diabetes mellitus, as the evidence mentioned above and the other post-service medical evidence of record does not contain any information or evidence regarding the onset or initial manifestations of his diabetes mellitus.  

Service connection may by presumed for certain chronic disorders, such as diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, however, the statutory presumption is inapplicable because the earliest evidence of the Veteran's diabetes mellitus is the December 2008 VA treatment record, which is more than 40 years after service.

As noted, presumptive service connection is available for diabetes mellitus as due to herbicide exposure if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service.  However, in this case, the evidence of does not contain any credible evidence indicating that the Veteran was actually exposed to herbicides. 

The Veteran's DD 214 shows that his military occupational specialty (MOS) was Boatswains mate (BM 0100) and his other service personnel records show that he served aboard the USS Bennington from June 1965 to November 1966.  

The service department has verified that the USS Bennington was in the official waters of Vietnam from July 28, 1965 to September 19, 1965 and again from August 26, 1965 to September 11, 1965, but there is no evidence that the Veteran had in-country Vietnam service and he has not reported such service.  Regardless, the Veteran's primary contention is that he handled herbicides aboard the USS Bennington, not that he ever stepped foot on the landmass of Vietnam.  

In this regard, the Veteran is competent to state that he his duties aboard ship, included hauling containers from below deck to the hangar bay, as these facts are within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that the container he handled were, in fact, herbicides.  In this regard, the Veteran has not demonstrated how he obtained personal knowledge that the chemicals 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, which are the only types of herbicide products deemed by VA capable of inducing diabetes mellitus, were present on the USS Bennington and were the items he hauled during service.  Moreover, there is no evidence that he was actually exposed to the contents inside the barrels he was handling.  He has not described exposure to the chemicals in the containers   Therefore, his statements are insufficient to establish actual exposure to any tactical herbicide agents in service.  

The Veteran has not submitted any other lay or medical evidence to suggest that he was exposed to herbicides during service.  Rather, the only evidence suggesting that he handled or was otherwise exposed to herbicides during service are his assertions, which, as noted, are not shown to be based on actual personal knowledge but, instead, speculation.  Moreover, there is no corroborating evidence of herbicide exposure in official documents or elsewhere.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent competent and credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for presumptive or direct service connection due to herbicide exposure.  . 

The Veteran has also contended that his diabetes mellitus is related to his exposure to red lead paint during service.  See October 2014 DRO conference report.  However, there is no medical evidence or opinion of record that suggests a relationship between his diabetes and exposure to red lead paint.  The Veteran lacks the requisite medical or scientific expertise to provide a competent opinion on this question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements in this regard are of little probative weight.  The Veteran has been advised of the need for competent medical questions linking his claimed disabilities to the claimed exposure, most recently at his hearing, but has not submitted such evidence regarding diabetes.

In summary, the record does not contain any competent and credible evidence of a nexus between the Veteran's diabetes mellitus and military service, including reported herbicide exposure.  Therefore, service connection for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Right Hand Disability

The Veteran has asserted that he incurred a laceration to his right hand during service which resulted in his current right hand disability, which he claims includes nerve damage.  The STRs reflect that the Veteran lacerated his right second, third, fourth, and fifth fingers on a box in April 1965.  This was treated by sutures and reportedly healed well.  The sutures were removed one year later.  The Veteran has described current paresthesia in his right hand, and during the June 2011 VA examination, the Veteran was diagnosed with osteoarthritis of the right hand.  The June 2011 examiner noted the Veteran's report of the in-service laceration and the current diagnosis; but did not provide a nexus opinion, only noting that he was unable to locate a scar on the Veteran's right hand.  In support of his claim, the Veteran has provided medical opinion from Dr. Sun, dated November 2016, which relates the Veteran's current right hand pain, weakness, and paresthesia to the in-service injury.  

Given that the record does not show any other right hand injuries or contain any contrary medical opinions; reasonable doubt is resolved in the Veteran's favor and service connection is granted for the current right hand disability.

Low Back Disability

The Veteran has contended that his duties during service required that he climb through compartments with boxes and other supplies on his shoulders, haul waste and refuge, and handle corpses of dead soldiers, all of which caused an injury to his lower back.  

The STRs do not show any complaints and treatment for a low back disability but the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Board finds probative that the Veteran has provided a consistent report of the circumstances of his military duties and his report of such duties appear to be consistent with the places, types, and circumstances of his duties as a boatswain's mate.  See 38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Therefore, the Veteran's report of in-service incurrence of his low back disability is also considered credible evidence of such.  

During the November 2016 Board hearing, the Veteran testified that his low back pain began during service and had continued since.  The post-service evidence reflects that the Veteran's chronic low back pain has been attributed to degenerative disc disease.  See VA treatment record dated March 2011 and March 2016.  

The remaining question is whether his current low back disability is related to his military service.  

The Veteran has submitted a November 2016 statement from Dr. Lyon in which he states that it was more likely than not that the Veteran's current low back disability was related to the physical demands of his job as a boatswain's mate.  In this regard, Dr. Lyon noted the Veteran's job included hauling waste and refuge, handling the corpses of dead soldiers, and climbing a ladder onboard ship with sacks of food and supplies, which weighed over one hundred pounds and which repeatedly strained his lower back.  While there is no evidence of complaint or treatment during service, Dr. Lyon noted the Veteran's report that he was fearful of reporting any injuries for fear of reprisal from superiors.  Dr. Lyon also stated that, based on his 34 years of experience as a chiropractic doctor, extensive degenerative changes take many years to develop.  As such, Dr. Lyon opined that it is more likely than not that the injuries that started this degeneration occurred while the Veteran was serving as a boatswain's mate in the Navy.

In evaluating the ultimate merit of this claim, the Board finds that the November 2016 opinion from Dr. Lyon is competent, credible, and probative evidence in support of the Veteran's claim, as he considered and addressed the Veteran's competent and credible reports of incurring a low back injury during service and based his opinion on the Veteran's reported medical history, as well as on specialized clinical experience and knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds the evidence raises a reasonable doubt as to whether the current low back disability was incurred during service.  

There is no opposing medical opinion of record; nor is there any lay or medical evidence of record which weighs against a finding that the Veteran's current low back disability was not incurred during service and has not persisted since that time.  

In light of the facts noted above - notably, the current diagnosis of degenerative disc disease, the competent and credible evidence of a low back injury during service, and the positive nexus opinion provided by Dr. Lyon - and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for a low back disability are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for a right hand disability is granted.

Entitlement to service connection for a low back disability is granted.  


REMAND

The Veteran is seeking service connection for several disabilities as secondary to his reported exposure to asbestos and red lead paint during service.  As for asbestos exposure, the Veteran has asserted that the ship contained racks of asbestos and that the pipes above the racks were covered with asbestos, which would fall onto his bedding whenever there was a vibration.  He also reported that asbestos curtains were used to insulate sections of the hangar deck as fire control.  See May 2009 Veteran statement.  It appears the AOJ has conceded the Veteran's exposure to asbestos.  See August 2009 rating decision; March 2013 statement of the case.  However, it is not clear on what basis the AOJ conceded his asbestos exposure, as his MOS was a boatswain's mate, which has a minimal probability of asbestos exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3(c).  

The Veteran has submitted statements from VA physicians implying that several of his claimed disabilities, including residuals of stomach surgery may be related to lead dust exposure or began in service.  .  See November 2016 statement from Dr. Lyon; November 2016 statement from Dr. Sun.  The medical opinions from Drs. Lyon and Sun are not supported by a supporting rationale and, thus, are of lessened probative value but they do indicate that the Veteran's claimed disabilities may be related to his military service, which triggers VA's duty to assist the Veteran by obtaining a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Red lead paint was commonly used in marine applications and had an especially high lead content.  Australian Government, Department of the Environment and Energy; Lead in Marine Paints; accessed at www.environment.gov.au/protection/chemicals-management/lead/lead-in-marine-paints.

Epidemiological and experimental studies indicate that chronic exposure resulting in blood lead levels (BLL) as low as 10 µg/dL in adults are associated with impaired kidney function, high blood pressure, nervous system and neurobehavioral effects.  United States Department of Labor, Occupational Safety and Health Administration, Lead, Health Effects; accessed at www.osha.gov/SLTC/lead/healtheffects.html.  The Veteran has also submitted articles from the Mayo Clinic and Wikipedia linking red lead exposure to hypertension.

Opinions are needed as to whether the Veteran has current hypertension or kidney disease related to the in-service red lead paint exposure.

The Veteran was afforded a VA examination in June 2011 but, as pertinent here, the examination only addressed the Veteran's claimed residuals of his stomach surgery and the examiner provided an unfavorable nexus opinion based, at least partially, on the lack of evidence of occupational exposure to lead and lead-based products in the service records.  

The Veteran is also seeking service connection for disabilities affecting his neck and shoulders as a result of his duties as a boatswain's mate.  In this regard, the Veteran has asserted that his duties required that he climb through compartments with boxes and other supplies on his shoulders, hauled waste and refuge, and handle corpses of dead soldiers, all of which caused injuries to his neck and shoulders.  In support of his claim, the Veteran submitted a November 2016 statement from Dr. Lyon which states that it is more likely than not that the Veteran's current neck and shoulder disabilities are related to the physical demands of his job as a boatswain's mate.  

While Dr. Lyon's November 2016 opinion is competent medical evidence, his opinion is insufficient to grant service connection for the neck and shoulder claims at this time because neither his statement nor any other medical evidence of record identifies an actual disability affecting the Veteran's neck and bilateral shoulders.  Indeed, the post-service medical evidence of record does not contain a diagnosis related to the Veteran's neck or bilateral shoulders.  In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his neck and shoulder disabilities; however, given Dr. Lyon's opinion, the Board finds remand is needed to determine (1) if the Veteran has a current neck and/or bilateral shoulder disability and, if so, (2) whether any current neck or bilateral shoulder disability is, in fact, related to his military service.  

While the claims remaining on appeal are in remand status, the Veteran is invited to submit any additional medical evidence in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VA examinations to determine whether any current gastrointestinal, kidney, headache, respiratory, hypertension, neck and bilateral shoulder disabilities are related to a disease or injury in active service.  

The examiner should review the claims file; and presume that the Veteran was exposed to asbestos and red lead based products during service.  

The examiner should identify all current residual conditions and disabilities of the Veteran's post-service stomach surgeries, including any gastrointestinal disabilities and scars.  

The examiner should also provide opinions as to whether the Veteran's  current  kidney, headache, respiratory disabilities; or hypertension are related to a disease or injury in service, including exposure to red lead based paint and asbestos.

For VA purposes, a current disability is one shown at any time since 2009, even if not shown on the current examination.

The examiner should consider and address current medical and scientific literature and  the opinions provided by Drs. Sun and Lyon in November 2016, as well as the March 2011 VA treatment record wherein the Veteran's restrictive lung disease is attributed to obesity.  

The examiner should opine whether the Veteran's current neck and bilateral shoulder disabilities were caused or aggravated by the Veteran's activities during active service, including his duties as a boatswain's mate.

The examiner should provide reasons for the opinions.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


